UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4368


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS JEFFREY ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00357-BR-2)


Submitted:   September 25, 2012           Decided:   October 22, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Alan D. Campbell, S. Hamilton, Massachusetts, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis Jeffrey Robinson appeals the 262-month sentence

imposed      by   the    district       court       following   his     guilty    plea,

pursuant to a written plea agreement, to conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (2006), and

possession of a firearm in furtherance of a crime of violence

and aiding and abetting the same, in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 2 (2006).                     On appeal, Robinson’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting       that    there    are    no   meritorious    grounds      for

appeal but questioning whether the district court’s sentence was

proper.       Robinson was advised of his right to file a pro se

supplemental brief but did not file one.                        The Government has

filed    a    motion     to    dismiss       Robinson’s     appeal    based      on   the

appellate waiver provision in the plea agreement.                       We grant the

Government’s motion in part and dismiss Robinson’s appeal of his

sentence, and we deny the Government’s motion in part and affirm

Robinson’s convictions.

              We review de novo a defendant’s waiver of appellate

rights.       United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                  United States v. Amaya-Portillo,

423   F.3d    427,     430    (4th    Cir.    2005)    (internal     quotation    marks

                                              2
omitted); see United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (providing standard).                     Generally, if the district

court fully questions the defendant about the waiver during the

Federal Rule of Criminal Procedure 11 plea colloquy, the waiver

is valid and enforceable.               United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005).                We will enforce a valid waiver so

long as “the issue being appealed is within the scope of the

waiver.”    Blick, 408 F.3d at 168.

            Our review of the record leads us to conclude that

Robinson’s      waiver        of    appellate         rights        was    knowing    and

intelligent.          Thus,    the      waiver       is     valid    and   enforceable.

Turning    to   the    scope       of   the       waiver,    we     conclude   that   the

sentencing issues raised in the Anders brief fall within the

scope of the appellate waiver provision.                      Robinson was sentenced

to 262 months’ imprisonment, a sentence at the low end of the

Guidelines range that was established at the sentencing hearing.

Therefore, we grant the Government’s motion to dismiss in part

and dismiss this portion of the appeal.

            The waiver provision does not, however, preclude our

review of Robinson’s convictions pursuant to Anders.                           Robinson

does not assert any error in the district court’s acceptance of

his guilty plea.         We have reviewed the plea colloquy for plain

error and have found none.               See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002) (providing standard); see also

                                              3
United    States   v.    Olano,   507    U.S.    725,   732   (1993)   (detailing

plain error standard).

            In accordance with Anders, we have reviewed the entire

record and have found no unwaived and potentially meritorious

issues for review.         We therefore affirm Robinson’s convictions.

This court requires that counsel inform Robinson, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Robinson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may   move    in    this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Robinson.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and     argument   would    not   aid    the

decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                          4